Citation Nr: 1425826	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  06-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and nephropathy for the rating period prior to May 11, 2011.

2.  Entitlement to a rating in excess of 40 percent for type II diabetes mellitus with erectile dysfunction and nephropathy for the rating period from May 11, 2011, forward.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1969.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal originally from an August 2005 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in September 2010 and April 2012, when it was remanded for additional development.  In January 2013, while the Veteran's claim was still pending before the Board, the Board received notice that he died in November 2012.  In accordance with established appellate practices, by an January 2013 decision, the Board dismissed the Veteran's pending appeal without prejudice.  An August 2013 deferred rating decision notes that the appellant is the substitute claimant.  

While the Veteran had been represented by the American Legion, he passed away in November 2012 and his widow is the substitute claimant.  Review of the record shows that the North Carolina Division of Veterans Affairs had submitted the appellant's DIC application and other documents and appeared to be assisting her in her appeal.  However, as the record does not include a VA Form 21-22 designating the North Carolina Division of Veterans Affairs as her representative, in March 2014, the Board send the appellant a letter giving her an opportunity to clarify which organization or person represents her.  She was informed of her options and instructed that if she did not respond within 30 days the Board would assume that she wishes to represent herself and would proceed with review of the appeal.  She did not reply to the letter.  Accordingly, the Board proceeds with review of this appeal with the understanding that the appellant proceeds pro se.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is reasonably shown that throughout prior to May 11, 2011, the Veteran's service-connected diabetes mellitus required insulin, a restricted diet, and regulation of activities.  

2.  The Veteran's service-connected diabetes mellitus has not been productive of ketoacidosis or hypoglycemic reactions during any period of time under consideration.


CONCLUSIONS OF LAW

1.  Throughout prior to May 11, 2011, the Veteran's service connected diabetes mellitus warrants an increased 40 percent (but not higher) rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code (Code) 7913 (2013). 

2.  From May 11, 2011, a rating in excess of 40 percent for the Veteran's service connected diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Code 7913 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Code under which the disability is rated). 

The RO provided the Veteran in this case with pre-adjudication VCAA notice on the claim for an increased rating for diabetes mellitus by letter in March 2005.  This letter, as well as letters in March 2006 and April 2012, informed the Veteran (and the appellant) of the type of evidence needed to substantiate the claim for a higher rating, namely, evidence to show that the disability was worse and the effect the disability had on employment.  The Veteran (during his lifetime) and the appellant as the substitute claimant were also notified that VA would obtain service records, VA records, and records of other Federal agencies and that they could submit private medical records or authorize VA to obtain private medical records on their behalf.  The March 2006 and April 2012 notices included the provisions for the effective date of the claims and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment). 

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The record as it stands includes sufficient competent evidence.  All available pertinent private, in-service and VA records have been obtained.  The Veteran was afforded VA examinations in July 2005, October 2007, May 2011 and May 2012.  Taken together, these examinations contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the issue decided below.  Moreover, the most recent development sought complied with the Board's April 2012 remand instructions.  No additional pertinent evidence has been identified by the Veteran or the appellant as relevant to this appeal.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings".  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3. 

Prior to his death, the Veteran's diabetes mellitus was rated 20 percent prior to May 11, 2011 and 40 percent from that date under Code 7913.  [Associated with his diabetes mellitus with erectile dysfunction, he had also established service connection for peripheral neuropathy of the left and right lower extremities which were separately rated 20 percent disabling effective from January 24, 2007 and hypertension rated noncompensably disabling effective from October 10, 2006.  The ratings for those disabilities are not at issue herein.]  

To warrant a 40 percent rating under this Code, the diabetes must be shown to require insulin, restricted diet, and regulation of activities [emphasis added].  

A 60 percent rating for diabetes requires all the criteria for a 40 percent rating along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A 100 percent rating is warranted when more than one daily injection of insulin, restricted diet, and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  

Note (1), following Code 7913, provides that compensable complications of diabetes mellitus are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119 .  

The Veteran's claim for an increased rating was received in February 2005.  An interim, December 2011, rating decision assigned an increased "staged" rating of 40 percent effective May 11, 2011.

A February 2005 Physician's Statement for Diabetes notes that the Veteran's diabetes requires insulin (or oral hypoglycemic agent), restricted diet, and regulation of activities.  The examiner further stated that the Veteran was on 2 types of insulin and oral hypoglycemic agents to control his diabetes.  A March 2005 treatment report includes an assessment of uncontrolled diabetes mellitus.  

On July 2005 VA examination, the Veteran reported no history of ketoacidosis or hypoglycemic reactions or hospitalizations for such, he was on a restricted diet (decreased carbohydrates) and insulin.  There was no restriction of activities specifically related to diabetes.  

In a November 2005 statement, the Veteran's treating GNP (gerontological nurse practitioner) reported that the Veteran was on insulin, diet restriction and regulation of activity through daily exercise to help lower his blood sugar.  

VA treatment records include a March 2006 addendum from the Veteran's optometrist which notes that the Veteran's visual status places him at risk for injury to himself or others if required to ascend, descend or work with ladders.  The examiner further noted that the Veteran's constricted visual fields, while not yet at the legal blindness level, limit his safe activities.  

VA treatment records show that no loss of sensation was noted on July 2006 podiatry evaluation.  Mild sensory deficit was noted on August 2006 foot examination and it was noted that the Veteran ambulated with a cane.  

An October 2007 VA examination report shows that the Veteran had had no episodes of ketoacidosis or hypoglycemic reactions or hospitalizations in regards to blood sugar control.  He was on insulin, a restricted diet (told to watch starch intake and calories) and, although he had no activity restrictions from a healthcare provider, his activity was restricted due to back and balance problems.  The examiner noted that the Veteran was employed in the custodial field and could no longer climb ladders due to difficulty with balance.  

A March 2008 VA treatment report notes that the Veteran's diabetes mellitus was clinically stable.  

On February 2009 VA eye screening, it is noted that the Veteran had bilateral constricted visual fields due to cerebrovascular accident, diabetes mellitus and cataracts.  

May 2010 VA treatment records noted diminished protective sensation on podiatry evaluation.  

On May 11, 2011 VA examination, the Veteran reported a progression of his neuropathy with increased pain and numbness from the toes to the heel on both feet.  He reported that he uses a cane to ambulate and has to concentrate when he stands to keep his balance since he cannot feel his feet on the ground.  There was no history of diabetes related hospitalization or episodes of hypoglycemia reactions or ketoacidosis.  The Veteran was on insulin, had been instructed to follow a restricted or special diet and he was restricted in his ability to perform strenuous activities (he was unsteady on his feet due to neuropathy which limited his ability to travel outside of the home and was unable to stand for longer than 15 minutes at a time with use of an assistance device.)  

As noted above, a December 2011 rating decision granted an increased "staged" rating to 40 percent from May 11, 2011 (date of VA examination) for the Veteran's diabetes mellitus.  

A May 2012 VA examination report notes that the Veteran's bilateral lower extremity peripheral neuropathy resulted in mild incomplete paralysis of each extremity.  The examiner noted that the Veteran cannot walk up more than seven steps (by bringing one foot up to meet the other on a step - cannot put one foot in front of the other up or down steps), is unable to stand more than 5 minutes or walk more than 10 minutes, has increased pain in the legs if trying to carry something.

The essential element of the criteria for a 40 percent rating, which distinguishes it from the criteria of a 20 percent rating, is regulation of activities, and the essential elements of the criteria for a 60 and 100 percent rating are episodes of ketoacidosis or hypoglycemic reactions.  See 38 C.F.R. § 4.119, Code 7913.  

In the present case, there is certainly not clear evidence that the diabetes caused regulation of activities prior to May 11, 2011.  Some records indicate no regulation of activities, and others suggest other medical reasons for any regulation of activities.  However, there are some items of evidence which suggest regulation of activities resulting from the diabetes.  Specifically, in addition to his complaints of restricted activities, a February 2005 physician's statement and a November 2005 statement from his GNP note his regulation of activities.  Further, subsequent VA treatment records note the Veteran's increasing balance problems, difficulty standing and walking, and use of a cane for ambulation.  In this regard, it is noted that the diabetes also resulted in neuropathy of both lower extremities.  Although separate ratings were assigned for the neuropathy, the Board believes it arguable that a finding of regulation of activities as required for a higher rating under diabetes criteria is not precluded under regulatory provisions prohibiting pyramiding.  Resolving all reasonable doubt in favor of the appellant, the Board finds that the increased 40 percent rating is warranted throughout the appeal period.  

However, it is not shown (or alleged) that the Veteran experienced episodes of ketoacidosis or hypoglycemic reactions at anytime during the appeal period.  The clinical records show that he consistently denied episodes of ketoacidosis or hypoglycemic reactions through out the appeal period.  Consequently, the next higher, 60 percent, rating is not warranted for any period of time under consideration.

In sum, the competent evidence shows that the Veteran had regulation of activities, the condition that warrants a 40 percent rating, but no episodes of ketoacidosis or hypoglycemic reactions, the conditions that warrant 60 and 100 percent ratings under Code 7913, during the course of this appeal.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence supports the appellant's entitlement to a disability rating of 40 percent (but no higher) for diabetes mellitus throughout the appeal period; therefore, the claim for an increased rating is granted to that extent. 

The Board has also considered whether referral of this matter for extraschedular consideration is warranted.  The symptoms and functional limitations shown by the probative evidence of record are encompassed by the criteria for a 40 percent schedular rating throughout the appeal period.  Therefore, those criteria are not inadequate and referral for extraschedular consideration is not warranted.  See 38 U.S.C.A. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 40 percent rating is granted for the Veteran's diabetes mellitus throughout the appeal period prior to May 11, 2011, subject to the regulations governing payment of monetary awards; a rating in excess of 40 percent is denied.


REMAND

In light of the Board's award of a 40 percent evaluation for diabetes mellitus prior to May 11, 2011, the Veteran's combined service-connected disability rating may be impacted.  See 38 C.F.R. § 4.16(a).  The Board therefore finds that a remand of that issue is appropriate in order for the RO/AMC to consider entitlement on a schedular basis in the first instance.

Accordingly, the case is REMANDED for the following actions:

Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


